Exhibit 10.2

 

REIMBURSEMENT AGREEMENT

 

This REIMBURSEMENT AGREEMENT (the “Agreement”) is made this 31st day of August,
2012, by and between MANHATTAN BANCORP, a California corporation and registered
bank holding company, its wholly-owned subsidiary BANK OF MANHATTAN, NA, a
banking association established under the laws of the United States,
(hereinafter collectively referred to as “Manhattan”), and CCFW, Inc., a
California corporation (hereinafter referred to as “CCFW”).

 

Recitals

 

WHEREAS, Manhattan presently owns and operates a commercial bank and certain
other non-bank subsidiary entities in California;

 

WHEREAS, CCFW provides consulting services to banking entities throughout
California;

 

WHEREAS, CCFW and Manhattan are affiliates for purposes of the Federal Reserve
System’s Regulation W, as a result of the control ownership interest in each of
CCFW and Manhattan held by Carpenter Fund Manager GP, LLC, a registered bank
holding company;

 

WHEREAS, Manhattan requires various services, which may include but are not
limited to managerial assistance, financial analysis and reporting and similar
services;

 

WHEREAS, CCFW is willing and able to provide such services to Manhattan;

 

WHEREAS, it is the desire of CCFW and Manhattan to confirm by written agreement
Manhattan’s engagement of CCFW to perform for Manhattan certain functions and
incur certain expenses in the specified areas and to consult with the Board of
Directors and the officers of Manhattan and with the administrative staff in the
areas designated and on the terms set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, CCFW and Manhattan (collectively referred to
hereinafter as “the parties”) agree as follows:

 

1.                                      Provision of Services by CCFW

 

(a)                                 Description of Services

 

Upon request by Manhattan, CCFW shall furnish Manhattan with services including,
but not necessarily limited to:

 

1

--------------------------------------------------------------------------------


 

(i)                                     Managerial services provided by CCFW
representatives to Manhattan;

(ii)                                  Financial analysis and reporting services
provided by CCFW representatives to Manhattan; and

(iii)                               Other services as may be agreed upon by the
parties.

 

(b)                                 Acting on Behalf of Manhattan

 

From time to time, CCFW may deem it advisable and CCFW is authorized to enter
into agreements with other persons, companies, or firms in order to properly
perform the duties and obligations required of CCFW under this Agreement with
respect to the services to be provided as set forth herein.  With regard to any
such agreements, CCFW shall be the exclusive agent of Manhattan for the purpose
of negotiating the terms and conditions of said agreements provided, however,
that CCFW shall not enter into any such agreement on behalf of Manhattan unless
the principal terms of such agreement have been approved by the Board of
Directors of Manhattan.

 

(c)                                  Delivery of Services

 

CCFW shall furnish services to Manhattan under this Agreement with personnel
employed or selected by CCFW and who are acceptable to Manhattan.

 

CCFW shall give the same care to Manhattan’s work as it gives to its own work. 
However, CCFW does not warrant the work free of error, and shall be liable only
for its own gross negligence or willful misconduct.

 

(d)                                 Oversight

 

All services provided to Manhattan pursuant hereto are subject to oversight and
review by the Manhattan Board of Directors, and CCFW shall cause the provision
of such services to be coordinated with appropriate Manhattan management
personnel.

 

2.                                      Fees, Costs and Compensation

 

(a)                                 Written Description

 

At the outset of each engagement by Manhattan of CCFW pursuant to this
Agreement, the parties shall agree in writing on the scope of the services to be
delivered, the overall rate of reimbursement to be paid by Manhattan to CCFW for
the services, and any other arrangements specific to that engagement.

 

(b)                                 Payment of Fees for Services

 

Manhattan shall reimburse CCFW for services performed under this Agreement in
such amounts as shall be agreed upon by the parties, which amounts shall not
exceed the fair market value

 

2

--------------------------------------------------------------------------------


 

of the provided services, or, if the fair market value cannot be determined
without unreasonable expense or effort, the cost of the provided services plus a
commercially reasonable profit.

 

(b)                                 Reimbursement of Costs

 

Manhattan shall reimburse CCFW for all costs incurred by CCFW on behalf of and
for the benefit of Manhattan in connection with the provision of services
hereunder.  Costs include, but are not limited to, payments made to third
parties by CCFW for services.  Costs also include CCFW’s out-of-pocket expenses
and reasonable compensation for the services of CCFW representatives providing
services to Manhattan hereunder.

 

(c)                                  Billing and Payment

 

CCFW shall provide Manhattan with a statement not later than five business days
following the end of each calendar month which sets forth (1) a summary of the
services rendered and related fees incurred during that month,
(2) identification of CCFW personnel providing services stating tasks performed
and time spent recorded in increments of hours, half days or full days, and
(3) a detailed listing of all costs incurred during that month, for which
payment is requested.

 

Manhattan shall pay CCFW not later than the 15th day of each calendar month for
all fees and costs incurred by CCFW on behalf of Manhattan and billed pursuant
to Sections 2(a), 2(b) and 2(c) above.

 

3.                                      Consultant Status

 

CCFW shall render services hereunder as a consultant and nothing in this
Agreement shall be construed to characterize CCFW or its representatives as
employees of Manhattan.

 

4.                                      Term of Agreement

 

This Agreement shall be for a term of one (1) year from the date first set forth
above, subject to earlier termination as provided in Section 5 of this
Agreement.  This Agreement shall automatically be renewed and extended for a one
(1) year period upon the expiration of the initial one (1) year term and upon
the expiration of any succeeding one (1) year term, unless either party notifies
the other in writing not less than thirty (30) days prior to such expiration of
its intention not to renew or extend this Agreement.

 

5.                                      Early Termination

 

Either party may terminate this Agreement at any time upon thirty (30) days’
prior written notice to the other party.

 

3

--------------------------------------------------------------------------------


 

6.                                      Indemnification

 

In consideration of the services to be rendered by CCFW and the fees to be paid
by Manhattan hereunder, CCFW and Manhattan hereby agree to indemnify and save
each other harmless from and against any and all claims, demands, actions,
proceedings, judgments, losses, damages, counsel fees, payments, expenses and
liabilities whatsoever which CCFW or Manhattan at any time may sustain or incur
by reason of the willful misconduct or negligence of personnel assigned by CCFW
or Manhattan, respectively, to perform this Agreement.  In this connection, CCFW
and Manhattan agree to notify the other party promptly of any event which either
party reasonably believes may give rise to a claim by CCFW or Manhattan pursuant
to the foregoing indemnity and, upon demand by CCFW or Manhattan, to defend
against any such claim in the place and on behalf of CCFW or Manhattan,
respectively.

 

7.                                      Assignment

 

This Agreement shall not be assigned or transferred by either party without the
prior written consent of the other party.

 

8.                                      Arbitration

 

Any controversy or claim arising out of or relating to the compensation to be
paid by Manhattan for the services rendered by CCFW pursuant to the terms of
this Agreement shall be settled by arbitration in accordance with the rules of
the American Arbitration Association, and judgment on the award rendered by the
arbitrator or arbitrators may be entered in any court having jurisdiction
thereof.  Either party to this Agreement may submit to arbitration any
controversy or claim.

 

9.                                      Applicable Laws and Regulations

 

The services performed under this Agreement by CCFW will be subject to the
regulations and examination of the federal or state agencies having supervisory
jurisdiction over CCFW and Manhattan to the same extent as if such services were
being performed solely by Manhattan on its own premises.  The provisions of this
Agreement are subject to the approval, modification, regulation or ruling of any
governmental agency having jurisdiction over CCFW, Manhattan or their
affiliates.

 

This Agreement shall be binding on and shall be to the benefit of the parties
hereto and their respective heirs, executors, administrators, successors, and
assigns, and shall be governed by the laws of the State of California.  This
Agreement may be amended or modified only by a writing executed by the parties
hereto.  If any provision of this Agreement is adjudged unlawful by any court

 

4

--------------------------------------------------------------------------------


 

of competent jurisdiction, the remaining provisions of this Agreement shall
remain in full force and effect.  Further, if any part of this Agreement is
adjudged invalid by a court of competent jurisdiction, such determination shall
have no effect whatsoever on the amount or amounts of compensation to be paid to
CCFW pursuant to the terms of this Agreement.

 

10.                               Accounting

 

Upon termination or expiration of this Agreement, CCFW and Manhattan shall do
all things necessary to effect a final and complete accounting under this
Agreement, and Manhattan shall promptly thereafter pay to CCFW any amount due to
CCFW under the terms of this Agreement.

 

11.                               Confidentiality

 

CCFW will hold in confidence all information relating to Manhattan’s assets,
liabilities, business or affairs, or those of any of its affiliates, which is
received by CCFW in the course of rendering the services hereunder.  CCFW will
make the same effort to safeguard such information as it does to protect its own
proprietary data.  CCFW will not use any proprietary information regarding
Manhattan for its own benefit or that of any affiliate, and all confidential
information obtained during the term of this Agreement will be returned to
Manhattan upon its termination.

 

12.                               Headings

 

The headings or titles of the several sections hereof shall be solely for
convenience of reference and shall not affect the meaning, construction or
effect of this Agreement.

 

13.                               Counterpart Signatures

 

This Agreement may be executed in counterparts, each of which shall be an
original and all of which shall constitute but one and the same agreement.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date first above written.

 

 

MANHATTAN BANCORP

 

BANK OF MANHATTAN, NA

 

 

 

 

 

 

 

 

 

 

 

/s/ Terry Robinson

 

 

/s/ Terry Robinson

By:

Terry Robinson

 

By:

Terry Robinson

Its:

President and CEO

 

Its:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

CCFW, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ John D. Flemming

 

 

 

By:

John D. Flemming

 

 

 

Its:

President

 

 

 

 

6

--------------------------------------------------------------------------------